Title: General Orders, 14 November 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Nov: 14th 1775
Parole St Johns.Countersign Montgomery.


This moment a confirmation is arrived, of the glorious Success of the Continental Arms, in the Reduction, and Surrender, of the Fortress of St Johns; the Garrisons of that place and Chamblee being made Prisoners of war—The Commander in Chief is confident, the Army under his immediate direction, will shew their Gratitude to providence, for thus favouring the Cause of Freedom and America; and by their thankfulness to God, their zeal and perseverance in this righteous Cause, continue to dese[r]ve his future blessings.
That no kind of Confusion, or Disorder may arise, between the old and new Appointments, in case the despair and malice of the enemy, should call us into action; it is again declared, that the Men who inlist into the new Army are to continue in the Regiments and Companies they at present belong to until further orders.
It is earnestly recommended to all the Officers of the old Regiments, to see that their mens arms, are always in good order, and the men not suffered to straggle from Camp, nor on any Account, to quit their post when upon duty, but be ready to turn out at a moments warning; and they may rely upon it, they will be suddenly called upon, whenever it happens.
Very pointed Complaints having this day been made against the Commissary General, from several Field Officers &c., of Genl Sullivan’s brigade—The Commander in Chief assures the complainants, that the strictest examination shall be made, into the Conduct of the Commissary General, as soon as he arrives in Cambridge, which is expected this week.
Whereas the General has been informed that the orders of the 6th of Septembr, have been construed to permit any approv’d Sutler, to sell spiritous Liquors, to the Soldiers belonging to other Regiments, without the permission of the Commanding Officer of the regiment, to which such Soldier belongs; It is therefore ordered, that no Commanding Officer of a Regiment, shall authorise more than one Sutler to a Regiment, and such appointment shall be notified in Regimental Orders, and

no person being authorised, shall presume to sell spiritous Liquors to any Soldiers belonging to any other regiment, without leave in writing under the hand of the Commanding Officer to which such Soldier belongs.
